DETAILED ACTION
	This Office action is in response to the Preliminary Amendment filed on 02 December 2019.  Claims 1-19 are pending in the application.

	This application is a U.S. national stage application under 35 U.S.C. 371 of PCT/CN2019/085654, filed on 06 May 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2005/0236629, cited by Applicant on the Information Disclosure Statement submitted on 21 May 2019.
Regarding claim 1, Lee et al. disclose an array substrate, shown in Fig. 3B, comprising:
a base substrate 300;
a pixel definition layer 385 formed on the base substrate 300, wherein the pixel definition layer comprises patterned retaining walls and a plurality of openings defined by the retaining walls (as shown in Fig. 2), and a surface of each of the retaining walls facing away from the base substrate 300 is provided with a first groove (see paragraph [0054]);
a light-emitting layer 390 formed on the retaining walls and in the plurality of openings, wherein the light-emitting layer 390 conformally covers respective first grooves of the retaining walls to form respective second grooves (see Figs. 2 and 3B and paragraphs [0055] and [0056]); and
a plurality of auxiliary electrodes 383, each of which is formed in a respective one of the second grooves (see paragraphs [0052] and [0053]).  
Regarding claim 2, the array substrate of Lee et al. further comprising:
a first conductive layer 395 covering the light-emitting layer 390 and the plurality of auxiliary electrodes 383, wherein the first conductive layer 395 is connected to the plurality of auxiliary electrodes 383, see paragraphs [0057] and [0058] and Fig. 3C.  
Regarding claim 3, in the array substrate of Lee et al., a surface modifier, that is, the tapered edges of auxiliary electrode 383, is formed at a groove bottom of each of 
Regarding claims 5, Lee et al. disclose a display panel, comprising the array substrate of claim 1, see Figs. 5A-5D and the Abstract and paragraphs [0003] and [0044].
Regarding claims 6, Lee et al. disclose a display device, comprising the display panel of claim 5, see Figs. 5A-5D and the Abstract and paragraphs [0003] and [0044].


    PNG
    media_image1.png
    540
    765
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    455
    747
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7, 8, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2005/0236629, in view of CN107093680, cited by Applicant on the Information Disclosure Statement submitted on 21 May 2019.
Regarding claim 7, Lee et al. disclose a method for preparing an array substrate, comprising:
providing a base substrate 300;
forming a pixel definition layer 385 formed on the base substrate 300, wherein the pixel definition layer comprises patterned retaining walls and a plurality of openings defined by the retaining walls (as shown in Fig. 2), and a surface of each of the retaining walls facing away from the base substrate 300 is provided with a first groove (see paragraph [0054]);
a light-emitting layer 390 formed on the retaining walls and in the plurality of openings, wherein the light-emitting layer 390 conformally covers respective first grooves of the retaining walls to form respective second grooves (see Figs. 2 and 3B and paragraphs [0055] and [0056]), see Figs. 3A-3C and paragraphs [0045]-[0058].
Although Lee et al. disclose forming a plurality of auxiliary electrodes 383, each of which is formed in a respective one of the second grooves (see paragraphs [0052] and [0053]), Lee et al. lack anticipation of providing a stripper, wherein the stripper is provided with a plurality of protruding auxiliary electrodes; pressing the stripper onto the light-emitting layer, wherein each auxiliary electrode is aligned with a corresponding second groove: and removing the stripper, such that each auxiliary electrode is embedded and attached to an interior of the corresponding second groove. However, CN107093680 disclose that an auxiliary electrode can be formed by a transfer method 
Regarding claim 8, in the method of Lee et al., before the pressing the stripper onto the light-emitting layer 390, a surface modifier, that is, the tapered edges of auxiliary electrode 383, is provided at a groove bottom of each of the second grooves, wherein the surface modifier has electrical conductivity and adhesion (see paragraph [0058]). 
Regarding claim 13, Lee et al. further disclose forming a first conductive layer 395 covering the light-emitting layer 390 and the auxiliary electrodes 383, wherein the first conductive layer 395 is connected to the auxiliary electrodes 383, see paragraphs [0057] and [0058] and Fig. 3C.  
Regarding claim 14, the display panel of Lee et al. further comprising:
a first conductive layer 395 covering the light-emitting layer 390 and the plurality of auxiliary electrodes 383, wherein the first conductive layer 395 is connected to the plurality of auxiliary electrodes 383, see paragraphs [0057] and [0058] and Fig. 3C.  
Regarding claim 15, the display panel of Lee et al. further comprises a surface modifier, that is, the tapered edges of auxiliary electrode 383, is formed at a groove 
Regarding claim 17, the display panel of Lee et al. further comprising:
a first conductive layer 395 covering the light-emitting layer 390 and the plurality of auxiliary electrodes 383, wherein the first conductive layer 395 is connected to the plurality of auxiliary electrodes 383, see paragraphs [0057] and [0058] and Fig. 3C.  
Regarding claim 18, the display device of Lee et al. further comprises a surface modifier, that is, the tapered edges of auxiliary electrode 383, is formed at a groove bottom of each of the second grooves, wherein the surface modifier has electrical conductivity and adhesion (see paragraph [0058]); and wherein each auxiliary electrode 383 is formed on the surface modifier in corresponding second groove. Since the tapered edge of the auxiliary electrode is part of the auxiliary electrode, each auxiliary electrode 383 is considered to be formed on the surface modifier. 

Allowable Subject Matter
Claims 4, 9-12, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose array substrates having auxiliary electrodes and methods for their fabrication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822